                                                Ream v. United States
                                                   C17-1141 RAJ


       Court’s Rulings on Ream’s Objections to the United States’ Deposition Designations (Dkt. ## 46, 48)

                                                   Robert Wolinsky

 PAGE /     NATURE OF
                                                        RESPONSE                                  COURT’S RULING
  LINE      OBJECTION
26:23-28:3 Hearsay within       ER 803 – certified medical record, kept in regular course of    OVERRULED
           hearsay              business, regular practice to record observations of patients
                                in course of functional capacity evaluation.

Exhibits 1   Hearsay, which     ER 803 – certified records of functional capacity evaluation    OVERRULED
and 2        does not come      (FCE) ordered by Plaintiff’s treating physician, Dr. Jason
             under the          Garber, after reaching maximum medical improvement, for
             medical records    purposes of determining work restrictions; Dr. Garber relied
             exception, which   upon FCE in determining work restrictions, a material issue
             are not            before the Court relating to Plaintiff’s wage loss claims.
             "reasonably
             pertinent" to
             medical
             diagnosis or
             treatment. This
             was a mandatory
             referral by an
             insurance
             company. It is
             also cumulative
             of the testimony
 PAGE /       NATURE OF
                                                       RESPONSE                                  COURT’S RULING
  LINE        OBJECTION
            itself, which
            simply goes over
            the report.



                                                   Tyree Charlton

 PAGE /      NATURE OF
                                                       RESPONSE                                  COURT’S RULING
  LINE       OBJECTION
31:9-3-     Hearsay            ER 803 – certified medical record, kept in regular course of    OVERRULED
32:13                          business, regular practice to record observations of patients
                               such as inconsistencies in presentation
38:25-     Hearsay and         ER 803 – certified medical record, kept in regular course of    OVERRULED
40:12      speculation as to   business, regular practice to record observations of patients
           the statements,     such as inconsistencies in presentation
           intent and
           thought
           processes of
           another person
40:18-45:2 Hearsay and         ER 803 – certified medical record, kept in regular course of    OVERRULED
           speculation as to   business, regular practice to record observations of patients
           the statements,     such as inconsistencies in presentation.
           intent and
           thought
           processes of
           another person
           Court’s Rulings on the Parties’ Objections to Ream’s Deposition Designations (Dkt. # 47, 49)

                                                  Jessica Chiovaro

PAGE /      NATURE OF
                               RESPONSE                                                        COURT’S RULING
LINE        OBJECTION
 56:2-11        Lack of        The witness has ample foundation and qualifications to offer    OVERRULED
             foundation; ER    this opinion. See, e.g., 56:8-11; 56:20-57:1; 53:1-55:12;
            401, ER 602, ER    7:18-12:19.
                  701


                                                  Jamie N. Gamez

PAGE /      NATURE OF
                               RESPONSE                                                        COURT’S RULING
LINE        OBJECTION
16:12-13    Lack of            The reasonable value of plaintiff’s medical services is         OVERRULED
            foundation;        relevant to her damages. See WPI 30.07.01. The testimony is
            relevance;         in no way unfairly prejudicial, confusing, or wasteful.
            speculation        Ms. Gamez testified to both her foundation and credentials
            ER 403; ER 602;    extensively during the depositions. See Tr. 8:6-11:14
            ER 702             (qualifications); 11:15-15:3 (foundation).
16:21-24    Lack of            Plaintiff’s medical damages are a relevant issue in the case,   OVERRULED
            foundation as to   and in no way unfairly prejudicial, confusing, or wasteful.
            “reasonable”       Ms. Gamez testified to both her foundation and credentials
            ER 403; ER 602;    extensively during the depositions. See Tr. 8:6-11:14
            ER 702             (qualifications); Tr. 11:15-15:3 (foundation).
                               Ms. Gamez further laid the specific foundation required to
                               offer the summary. Tr. 15:21-16:8.
PAGE /     NATURE OF
                               RESPONSE                                                         COURT’S RULING
LINE       OBJECTION
17:3       Lack of            The question was whether the opinions are on a more               OVERRULED
           foundation for     probable than not basis. The witness testified that they were.
           opinions           This is not a question, in itself, requiring foundation, nor
           ER 403; ER 602;    does it implicate Rule 403.
           ER 702             As for the underlying opinions, Ms. Gamez testified to both
                              her foundation and credentials extensively during the
                              depositions. See Tr. 8:6-11:14 (qualifications); Tr. 11:15-
                              15:3 (foundation)..
26:1-4     Collateral source, Cross-exam on expert’s methodology and credibility; does          OVERRULED
           Rule 401; 403;     not implicate collateral source rule, but questions expert’s
           see also Gerlach conclusion that total charge is best, or only, indication of
           v. Cove            value of service.
           Apartments,
           LLC, 77179-5-I,
           2019 WL
           2083307, at *6
           (Wash. Ct. App.
           May 13, 2019).
           Plaintiff
           respectfully
           incorporates her
           bench brief (dkt.
           27) by reference.
26:22-25   Collateral source, Plaintiff’s objection is overbroad reading of collateral source   OVERRULED
           Rule 401; 403;     rule, which does not preclude cross-examination of
           see also Gerlach foundation, methodology or credibility of witness’s opinion,
           v. Cove            but rather bars only evidence of payments made for
           Apartments,        Plaintiff’s benefit. Pages 26-29 include foundational
           LLC, 77179-5-I,
PAGE /     NATURE OF
                                RESPONSE                                                        COURT’S RULING
LINE       OBJECTION
           2019 WL              questions for expert’s opinion and do not include evidence of
           2083307, at *6       any payments made on Plaintiff’s behalf.
           (Wash. Ct. App.
           May 13, 2019).
           Plaintiff
           respectfully
           incorporates her
           bench brief (dkt.
           27) by reference.
           (Standing
           objection to
           collateral source
           made and agreed
           to)
27:12-15   Collateral source,   Cross-exam on expert’s methodology and credibility; does        OVERRULED
           Rule 401; 403;       not implicate collateral source rule, but questions expert’s
           see also Gerlach     conclusion that total charge is best, or only, indication of
           v. Cove              value of service.
           Apartments,
           LLC, 77179-5-I,
           2019 WL
           2083307, at *6
           (Wash. Ct. App.
           May 13, 2019).
           Plaintiff
           respectfully
           incorporates her
           bench brief (dkt.
           27) by reference.
PAGE /     NATURE OF
                                RESPONSE                                                          COURT’S RULING
LINE       OBJECTION
29:19-21   Per standing         Cross-examination on foundations of expert’s methodology,         OVERRULED
           objection:           credibility and opinion. Does not include any evidence of
           Collateral source,   payments made on Plaintiff’s behalf.
           Rule 401; 403;
           see also Gerlach
           v. Cove
           Apartments,
           LLC, 77179-5-I,
           2019 WL
           2083307, at *6
           (Wash. Ct. App.
           May 13, 2019).
           Plaintiff
           respectfully
           incorporates her
           bench brief (dkt.
           27) by reference.
36:4-5     What was paid or     Cross-examination on credibility of expert’s opinion, based       OVERRULED
           credited, and by     upon lack of knowledge or inquiry of credits, loans and
           whom, is not         discounts applied to medical bills. Limited only to certain
           relevant and         bills, which reflect questionable reductions. Collateral source
           collateral source.   not implicated as expert did not know reason for any credits,
           See Rule 401;        loans, or discounts applied..
           403; see also
           Gerlach v. Cove
           Apartments,
           LLC, 77179-5-I,
           2019 WL
           2083307, at *6
PAGE /   NATURE OF
                              RESPONSE                                                        COURT’S RULING
LINE     OBJECTION
         (Wash. Ct. App.
         May 13, 2019).
         Plaintiff
         respectfully
         incorporates her
         bench brief (dkt.
         27) by reference.
42:22-   Collateral source,   Cross-examination on credibility of expert’s opinion, based     OVERRULED
43:13    Rule 401; 403;       upon lack of knowledge or inquiry of discounts applied to
         see also Gerlach     bill. Collateral source not implicated as expert did not know
         v. Cove              reason for any credits, loans, or discounts applied.
         Apartments,
         LLC, 77179-5-I,
         2019 WL
         2083307, at *6
         (Wash. Ct. App.
         May 13, 2019).
         Plaintiff
         respectfully
         incorporates her
         bench brief (dkt.
         27) by reference..
42:22-   Collateral source,   Cross-examination on credibility of expert’s opinion, based     OVERRULED
43:13    Rule 401; 403;       upon lack of knowledge or inquiry of discounts applied to
         see also Gerlach     bill. Collateral source not implicated as expert did not know
         v. Cove              reason for any credits, loans, or discounts applied.
         Apartments,
         LLC, 77179-5-I,
         2019 WL
PAGE /   NATURE OF
                              RESPONSE                                                          COURT’S RULING
LINE     OBJECTION
         2083307, at *6
         (Wash. Ct. App.
         May 13, 2019).
         Plaintiff
         respectfully
         incorporates her
         bench brief (dkt.
         27) by reference..
59:15-   Collateral source,   Cross-examination as to credibility of expert’s opinion when      OVERRULED
60:25    Rule 401; 403;       including charges for Plaintiff’s retained expert..
         see also Gerlach
         v. Cove
         Apartments,
         LLC, 77179-5-I,
         2019 WL
         2083307, at *6
         (Wash. Ct. App.
         May 13, 2019).
         Plaintiff
         respectfully
         incorporates her
         bench brief (dkt.
         27) by reference.
67:12    Lack of              Ms. Gamez testified to both her foundation and credentials        OVERRULED
         foundation as to     extensively during the depositions. See Tr. 8:6-11:14
         “reasonable          (qualifications); 11:15-15:3 (foundation). Her clarification of
         charge”              a math error is both relevant and consistent with Rule 403...
         ER 403; ER 602;
         ER 702.
PAGE /     NATURE OF
                                RESPONSE                                                       COURT’S RULING
LINE       OBJECTION
68:11      Lack of              What the witness has, and has not, reviewed in forming         OVERRULED
           foundation as to     opinions is relevant and appropriate testimony.
           any other expert
           reports
           ER 403; ER 602.
68:15      Lack of              What the witness has, and has not, reviewed in forming         OVERRULED
           foundation as to     opinions is relevant and appropriate testimony.
           any other expert
           reports
           ER 403; ER 602.
69:13-70:1 Collateral source,   Exhibits referenced were offered into evidence by Plaintiff;   OVERRULED
           relevance, facts     questions go to credibility of expert opinion as to credits,
           not in evidence,     duplicative services, discounts, and reversals when expert
           foundation, and      had no knowledge and made no inquiry of same on bills..
           Rule 403.
